Case 1:20-cv-00122-DKW-KJM Document 5 Filed 04/23/20 Page 1 of 7                        PageID #: 17




                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I

     AIMEE STINER,                                   Case No. 20-cv-00122-DKW-KJM

                 Plaintiff,                          ORDER (1) DENYING WITHOUT
                                                     PREJUDICE APPLICATION TO
                                                     PROCEED WITHOUT
         v.                                          PREPAYMENT OF FEES OR
                                                     COSTS; (2) DISMISSING
     BANK OF AMERICA,                                COMPLAINT WITH LEAVE TO
                                                     AMEND; AND (3) DENYING
                 Defendant.                          MOTION FOR APPOINTMENT OF
                                                     COUNSEL1


        On March 18, 2020, Plaintiff Aimee Stiner, proceeding pro se, filed a

 Complaint against Bank of America, alleging employment discrimination under

 Title VII of the Civil Rights Act of 1964. Dkt. No. 1. Stiner has also filed an

 application to proceed in forma pauperis (“IFP Application”)2 and a motion for

 appointment of counsel. Dkt. Nos. 2-3.

 The IFP Application

        “[A] plaintiff seeking IFP status must allege poverty with some particularity,

 definiteness and certainty.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.



 1
   Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
 hearing.
 2
   The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
 screening and can order the dismissal of any claims it finds “frivolous, malicious, failing to state
 a claim upon which relief may be granted, or seeking monetary relief from a defendant immune
 from such relief.” 28 U.S.C. § 1915(e)(2)(B).
Case 1:20-cv-00122-DKW-KJM Document 5 Filed 04/23/20 Page 2 of 7             PageID #: 18




 2015). While Section 1915(a) does not require a litigant to demonstrate absolute

 destitution, Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948),

 the applicant must nonetheless show that she is “unable to pay such fees or give

 security therefor,” 28 U.S.C. § 1915(a).

       In the IFP Application, Stiner states that she is unemployed and has no gross

 pay or wages. Stiner also states that, in the past 12 months, she has received no

 other income other than gifts or inheritances. She does not state, however, the

 amount of income she has received from gifts or inheritances, even though the IFP

 Application specifically asks for that information. See Dkt. No. 2 at 1. As a

 result, the IFP Application is incomplete and it is, thus, not possible for the Court

 to assess whether Stiner is unable to pay the filing fee for this case. The IFP

 Application is, therefore, DENIED without prejudice.

       Should Stiner decide to continue with this action without paying the filing

 fee, she must file a new application to proceed in forma pauperis, a blank copy of

 which the Court will mail to her. In completing a new application, Stiner must

 answer all questions on the form, including the question concerning the amount of

 gifts or inheritances she has received in the last 12 months. The failure to file a

 complete application to proceed in forma pauperis or pay the civil filing fee will




                                            2
Case 1:20-cv-00122-DKW-KJM Document 5 Filed 04/23/20 Page 3 of 7                     PageID #: 19




 result in the dismissal of this action without further consideration of the merits of

 any amended complaint that may be filed.

 The Complaint3

        The Complaint is notable for the lack of factual information provided

 therein. More specifically, the Complaint states that Stiner was terminated and

 harassed. The Complaint also states Stiner was not treated the same as others in

 her position, and she was harassed inside and outside of the workplace “in several

 ways.” Finally, the Complaint states that Stiner filed charges with the Equal

 Employment Opportunity Commission (EEOC) in November 2018. That is the

 sum total of the allegations therein. As such, they are entirely insufficient to state

 any claim.

        In light of the allegations in the Complaint, it appears that Stiner may be

 attempting to allege claims of harassment and disparate treatment discrimination

 under Title VII. As an initial matter, Title VII prohibits refusing to hire or

 discharging any individual on the bases of race, color, religion, sex, or national

 origin. 42 U.S.C. § 2000e-2(a)(1). Title VII has also been construed as



 3
  The Court liberally construes a pro se Complaint. Eldridge v. Block, 832 F.2d 1132, 1137 (9th
 Cir. 1987). However, the Court cannot act as counsel for a pro se litigant, such as by supplying
 the essential elements of a claim. Pliler v. Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of
 Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

                                                 3
Case 1:20-cv-00122-DKW-KJM Document 5 Filed 04/23/20 Page 4 of 7            PageID #: 20




 prohibiting harassment that is so severe or pervasive that it creates a hostile work

 environment. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 66-67 (1986).

       To state a harassment claim under Title VII, a plaintiff must allege that (1)

 she was subjected to verbal or physical conduct related to a protected category,

 such as sex, (2) the conduct was unwelcome, and (3) “the conduct was sufficiently

 severe or pervasive to alter the conditions of the plaintiff’s employment and create

 an abusive work environment.” Vasquez v. Cty. of Los Angeles, 349 F.3d 634,

 642 (9th Cir. 2003). Here, Stiner has done none of those things, including not

 alleging the bases for, or the nature of, the harassment.

       To state a claim of disparate treatment discrimination, a plaintiff must allege

 that an employer has treated her “less favorably than others because of a protected

 trait” and the defendant “had a discriminatory intent or motive for taking a job-

 related action.” Wood v. City of San Diego, 678 F.3d 1075, 1081 (9th Cir. 2012)

 (quotations omitted). Here, again, Stiner alleges none of those things, including

 not alleging the bases for the disparate treatment or even the nature of the differing

 treatment.




                                            4
Case 1:20-cv-00122-DKW-KJM Document 5 Filed 04/23/20 Page 5 of 7                          PageID #: 21




        Accordingly, the Complaint, as written, must be dismissed.4 See Iqbal, 556

 U.S. at 678; Fed.R.Civ.P. 8(a)(1). That being said, “[u]nless it is absolutely clear

 that no amendment can cure the defect . . . a pro se litigant is entitled to notice of

 the complaint’s deficiencies and an opportunity to amend prior to dismissal of the

 action.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995); see also

 Crowley v. Bannister, 734 F.3d 967, 977–978 (9th Cir. 2013). Here, because it is

 possible that amendment may result in a sufficiently detailed complaint, the Court

 will provide Stiner an opportunity to do so.5

        Should Stiner choose to file an amended complaint, she must write short,

 plain statements telling the Court: (1) the specific basis of this Court’s jurisdiction;

 (2) the constitutional or statutory right(s) she believes were violated; (3) the name

 of the defendant(s) who violated those right(s); (4) exactly what each defendant did


 4
   For the same reason, the motion for appointment of counsel, Dkt. No. 3, is DENIED. See
 Johnson v. U.S. Treasury Dep’t, 27 F.3d 415, 416-417 (9th Cir. 1994) (explaining that courts
 consider the following three factors in determining whether to appoint counsel: “(1) the
 plaintiff’s financial resources; (2) the efforts made by the plaintiff to secure counsel on his or her
 own; and (3) the merit of the plaintiff’s claim.”); Williams v. 24 Hour Fitness USA, Inc., 2014
 WL 7404604, at *2 (D. Haw. Dec. 30, 2014) (stating that a plaintiff has the burden of persuasion
 as to all three factors, and an unfavorable finding as to any one factor may be fatal to the
 request).
 5
   With respect to the feasibility of amendment, the Court notes that attached to the Complaint is
 the Notice of Rights from the EEOC. Dkt. No. 1-1. Therein, it states that Stiner’s charge “was
 not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
 discrimination to file your charge.” Id. At this juncture, the Court will not deny leave to
 amend because Stiner’s claims may be time-barred. See 42 U.S.C. § 2000e-5(e)(1) (requiring
 that a charge be filed with the EEOC within 300 days of the alleged employment practice).
 However, given the statement in the Notice of Rights, this matter may be an issue going forward.

                                                    5
Case 1:20-cv-00122-DKW-KJM Document 5 Filed 04/23/20 Page 6 of 7            PageID #: 22




 or failed to do; (5) how the action or inaction of that defendant is connected to the

 violation of Stiner’s right(s); and (6) what specific injury she suffered because of

 that defendant’s conduct. To assist Stiner in this endeavor, the Court will mail her

 a blank copy of an Employment Discrimination Complaint form.

       Stiner may have until to May 22, 2020 to file an amended complaint. The

 Court cautions Stiner that failure to file an amended complaint by May 22,

 2020 may result in the automatic dismissal of this action without prejudice.

       The Clerk of Court is DIRECTED to mail Stiner (1) a blank Application to

 Proceed In District Court Without Prepaying Fees or Costs (AO 240), and (2) a

 blank Complaint for Employment Discrimination (Pro Se 7).

       IT IS SO ORDERED.

       Dated: April 23, 2020 at Honolulu, Hawai’i.




 Aimee Stiner v. Bank of America; Civil No. 20-00122 DKW-KJM; ORDER
 (1) DENYING WITHOUT PREJUDICE APPLICATION TO PROCEED
 WITHOUT PREPAYMENT OF FEES OR COSTS; (2) DISMISSING
 COMPLAINT WITH LEAVE TO AMEND; AND (3) DENYING MOTION
 FOR APPOINTMENT OF COUNSEL


                                            6
Case 1:20-cv-00122-DKW-KJM Document 5 Filed 04/23/20 Page 7 of 7   PageID #: 23




                                      7
